Citation Nr: 0305590	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Propriety of the assignment of a 30 percent evaluation for 
chronic furunculosis of the buttocks and back.


REPRESENTATION

Appellant represented by:	NACUSO


ATTORNEY FOR THE BOARD

Bernard T. DoMinh






INTRODUCTION

The veteran served on active duty from November 1956 to 
January 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 30 percent evaluation for chronic furunculosis of the 
buttocks and back, effective from December 21, 2000.

In the course of the appeal, the pertinent rating criteria 
for evaluating skin diseases were revised by VA.  These 
revisions were made effective on August 30, 2002.  Pursuant 
to 38 C.F.R. § 20.903(c) (2002), the veteran was given notice 
of these revisions in correspondence dated December 2002 and 
an opportunity to submit additional evidence and supportive 
arguments.  The veteran did so in correspondence received by 
VA in February 2003.  The appeal now continues.


FINDINGS OF FACT

Chronic furunculosis is currently manifested by recurring 
multiple skin lesions and erupting boils primarily sited on 
the buttocks and groin which exude blood and foul-smelling 
purulent material and leave permanent pitted scars which are 
exceptionally repugnant.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for chronic 
furunculosis of the buttocks and back have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.118, Diagnostic Code 7806 (pre-August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with notice of 
the provisions of the VCAA in correspondence dated in July 
2002, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He has also been provided with a VA examination 
which addresses the increased rating claims on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records for the period from 
1956 to 1960 show that he was hospitalized on several 
occasions during active duty for treatment of skin eruptions 
and furuncles over his buttocks and back.  

On December 21, 2000, the veteran filed a claim for VA 
compensation for a chronic skin disorder.  The report of a VA 
dermatological examination in February 2001 shows that he 
reported a history of continually recurring skin eruptions 
which would heal, leave a pitted scar as a residual, and 
erupt again.  The eruptions occurred one lesion at a time.  
The examination report and color photographs taken during the 
examination revealed a few pitted scars over both knees and 
forearms with the majority of scars over his back and 
buttocks.  Each lesion scar measured approximately 3 - 4 
millimeters in diameter and was approximately 2 millimeters 
in depth, with some scars exhibiting more depression.  At the 
time of the examination no active furunculosis was noted.  
The veteran used the antibiotic Doxycycline on a daily basis 
for his skin disease.  The diagnosis was chronic 
furunculosis.  

In a June 2001 rating decision the veteran was granted 
service connection and a 30 percent evaluation for scars, 
residuals of chronic furunculosis of the buttocks and back, 
with an effective date of December 21, 2000.  We note at this 
juncture that this case is based on an appeal of the June 
2001 RO decision.  Consideration must therefore be given in 
our analysis regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
orthopedic disability for separate periods of time, from 
December 21, 2000, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA treatment reports dated from 2000 to 2001 show that the 
veteran was treated on several occasions for active 
furunculosis and associated hidradenitis suppurativa 
manifested by recurring multiple skin cysts.  The cysts were 
painful and would develop into boils which would eventually 
rupture, draining blood and purulent material and leaving a 
residual scar.  The reports show that he was continued on 
Doxycycline antibiotic therapy and topical ointments and 
medication.  He also presented color photographs of his 
groin, buttocks and back which showed the presence of 
multiple red, active skin lesions in these areas including 
the region surrounding his genitals.  

In a lay witness statement dated in July 2002, the veteran's 
girlfriend, S.Y., reported that she had been the veteran's 
companion since 1989 and that during this time he had always 
suffered from a chronic skin disorder manifested by recurring 
eruptions of painful boils which were primarily on his back, 
buttocks and genital area.  In written statements in support 
of his claim the veteran reported that the exuding purulent 
discharge from these skin lesions emitted a foul odor.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In the current appeal, the veteran's service-connected skin 
disorder had been evaluated under the schedular criteria for 
rating dermatitis or eczema as contained in 38 C.F.R. § 
4.118, Diagnostic Code 7806.  However, in the course of this 
appeal, the aforementioned rating schedule was changed on 
August 30, 2002.  Therefore, the Board must consider the 
applicability of the provisions of both the old and the new 
ratings schedule for evaluating and rate the skin disability 
using the version of the regulations which are most favorable 
to the veteran's claim for a rating increase, whether they be 
from the old ratings schedule or from the newly promulgated 
one.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, if it is determined that the criteria of the new 
ratings schedule provides a more favorable outcome towards 
resolving the veteran's claim any award of increased 
compensation resulting from this can be made effective no 
earlier than August 30, 2002.  (See DeSousa v. Gober, 10 Vet. 
App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997):  Effective-date rules under 38 U.S.C.A. § 5110 (West 
1991) prohibit an award based on a liberalizing law or 
regulation for the period prior to the effective date of the 
law or regulation.  Where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.)

The veteran's service-connected chronic furunculosis of the 
buttocks and back is currently rated as 30 percent disabling 
under the criteria for dermatitis and eczema.  Prior to 
August 30, 2002, this rating schedule provided for a 30 
percent rating for dermatitis or eczema manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement.  Assignment of a 50 percent rating was 
warranted when there was dermatitis or eczema manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 50 
percent evaluation is the maximum rating allowed for 
dermatitis or eczema under the old rating schedule.

Effective on August 30, 2002, the revised rating schedule 
provided for a 30 percent evaluation when dermatitis or 
eczema affects 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Assignment of a 
60 percent evaluation was warranted when more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
is affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  A 60 percent 
evaluation is the maximum rating allowed for dermatitis or 
eczema under the revised rating schedule.

Applying the provisions of the old rating schedule, we find 
that the evidence submitted indicates that the veteran's 
chronic furunculosis is presently manifested recurring 
multiple lesions and skin eruptions over his back, buttocks 
and groin.  Treatment reports and color photographs 
demonstrate that these lesions are red and exude blood and 
purulent material when the boils associated with the lesions 
rupture.  The veteran's credible statements show that there 
is a foul odor associated with the purulent discharge from 
the lesions.  In view of this evidence, we find that the 
aforementioned symptoms more closely approximate the criteria 
for a 50 percent evaluation under the old rating criteria on 
the basis of being exceptionally repugnant.  38 C.F.R. § 4.7.   
Therefore, resolving all doubt in the veteran's favor, we 
will allow his appeal for a rating increase to 50 percent for 
service-connected chronic furunculosis.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

We do not find that the veteran's chronic furunculosis 
warrants the assignment of an evaluation higher than 30 
percent under the provisions of the revised rating criteria.  
The photographs associated with the evidence show that the 
veteran's skin disorder primarily affects his groin and 
buttocks and that his back and extremities are affected to a 
much lesser degree.  The buttocks and groin area do not 
comprise an affected area approximating 40 percent of his 
body such that assignment of a 60 percent rating would be 
warranted.  Furthermore, his medications for treatment of his 
condition consist of topical ointments and antibiotic therapy 
but there is no evidence that he is receiving near-constant 
systemic therapy involving corticosteroids or other 
immunosuppressive drugs over the past 12-month period as 
contemplated in the revised criteria for a 60 percent 
evaluation.  Therefore, an increased evaluation in excess of 
30 percent would not be permissible under the revised 
Diagnostic Code.

As previously discussed, this case is based on an appeal of a 
June 2001 RO decision which awarded the initial grant of 
service connection for chronic furunculosis of the buttocks 
and back effective from December 21, 2000, the date on which 
he filed his original claim for service connection for this 
specific disability.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate "staged" ratings for his service-connected skin 
disability for separate periods of time, from December 21, 
2000, to the present, based on the facts found, pursuant to 
the United States Court of Appeals for Veterans Claims' 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  We 
find, however, that assignment of a staged rating is not 
warranted in the present case with regard to the rating issue 
on appeal because the 50 percent evaluation for chronic 
furunculosis which we have granted is based on the most 
severe disability picture presented by the medical evidence 
associated with the record, which encompassed the effective 
date of the award for service connection for the disability 
to the present time.

ORDER

A 50 percent evaluation for chronic furunculosis of the 
buttocks and back is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

